NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 05a0134n.06
                          Filed: February 18, 2005

                                          No. 04-5159

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


LYDIA WISEMAN,                                  )
                                                )
       Plaintiff-Appellant,                     )
                                                )
v.                                              )    ON APPEAL FROM THE UNITED
                                                )    STATES DISTRICT COURT FOR THE
WHAYNE SUPPLY COMPANY,                          )    WESTERN DISTRICT OF KENTUCKY
                                                )
       Defendant-Appellee.                      )
                                                )


Before: NORRIS and GIBBONS, Circuit Judges; TODD, District Judge.*

       PER CURIAM. Lydia Wiseman was employed as an environmental specialist at Whayne

Supply Company (“Whayne Supply”) from October 1995 until December 2000. Wiseman filed a

complaint alleging that Whayne Supply violated the Kentucky Civil Rights Act, Ky. Rev. Stat.

Chapter 344, by discriminating against her on the basis of her sex and by creating a hostile work

environment in the Jefferson County, Kentucky, Circuit Court on February 15, 2001. Whayne

Supply removed the action to the United States District Court for the Western District of Kentucky

on March 2, 2001. Whayne Supply subsequently filed a motion for summary judgment on May 15,

2003. The district court granted the motion on January 12, 2004.



       *
       The Honorable James D. Todd, United States District Judge for the Western District of
Tennessee, sitting by designation.

                                               -1-
       Having had the benefit of oral argument, and having studied the record on appeal and the

briefs of the parties, we are not persuaded that the district court erred in granting summary judgment

to Whayne Supply. Because the reasons for this determination have been fully articulated by the

district court, the issuance of a detailed opinion by this court would be duplicative and would serve

no useful purpose. Accordingly, we affirm the judgment of the district court on the basis of the

reasoning set out by that court in its opinion and order entered on January 12, 2004.




                                                 -2-